                         UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

PATRICIA A. JOHNSON,

                       Plaintiff,

v.                                                          Case No: 6:19-cv-2139-Orl-31EJK

WALT DISNEY PARKS & RESORTS
U.S., INC.,

                       Defendant.


                                              ORDER
       Defendant has moved to dismiss (Doc. 7) the age discrimination claims in Plaintiff’s

Complaint (Doc. 1-1). Plaintiff opposes the motion. Doc. 11.

       In Counts II and III of Plaintiff’s Complaint, Plaintiff attempts to allege claims of unlawful

age discrimination under the Age Discrimination in Employment Act, 29 U.S.C. § 621, et seq.

(“ADEA”) and the Florida Civil Rights Act, Florida Statute § 760.10(1)(a) (“FCRA”). In support

of these claims, Plaintiff alleges that she is over 40 years old and needed a reasonable workplace

accommodation (accessible parking), which was denied to her; and that “based upon information

and belief, Defendant customarily provides reasonable workplace accommodation to employees

younger than 40 years of age.” Doc. 1-1 ¶ 54.

       In order to establish a prima facie case of age discrimination under the ADEA, a plaintiff

must prove that she was (1) a member of a protected class, (2) qualified to do the job, (3)

subjected to an adverse employment action, and (4) treated less favorably than a younger,

similarly-situated employee. 1 Horn v. United Parcel Servs., Inc., 433 F. App'x 788, 792 (11th Cir.


       1
           The FCRA claim is analyzed under the same framework as the ADEA. Cardelle v.
2011). Here, prongs 1 and 2 are not at issue. Plaintiff claims that prong 3 is satisfied because

Plaintiff’s employment was terminated in 2016. Doc. 11 at 6. However, there are no allegations in

the Complaint that aver or even imply that Plaintiff’s termination was the result of age

discrimination. Rather, Plaintiff simply claims that while her request for accommodation was

denied, younger employees got certain unspecified accommodations. We are left to infer, without

any factual basis, that this somehow relates to Plaintiff’s termination. This is the sort of

implausible pleading that fails to meet the standard set forth in Bell Atlantic Corp. v. Twombly,

550 U.S. 544 (2007) and Ashcroft v. Iqbal, 556 U.S. 662 (2009). Accordingly, Plaintiff has failed

to state viable claims for age discrimination, and it is

       ORDERED that Defendant’s motion is GRANTED. Counts II and III of Plaintiff’s

Complaint are DISMISSED without prejudice. If Plaintiff wishes to file an Amended

Complaint, she must do so by February 15, 2020.

       DONE and ORDERED in Chambers, Orlando, Florida on January 28, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Party




Miami Beach Fraternal Order of Police, 593 Fed. App’x 898, 901 n.6 (11th Cir. 2014).



                                                  -2-
